 1
                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   ARUN PADHI,                            ) No. 2:18-cv-02383-JAK (JDE)
                                            )
12                                          )
                        Plaintiff,          ) JUDGMENT
13                                          )
                   v.                       )
                                            )
14   NANCY A. BERRYHILL, Acting             )
     Commissioner of Social Security,       )
15                                          )
                                            )
16                      Defendant.          )
                                            )
17                                          )
18
           In accordance with the Order Accepting Report and Recommendation
19
     of United States Magistrate Judge filed herewith,
20
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
21
     Social Security is reversed and this matter is remanded with instructions to the
22
     Commissioner to award benefits consistent with the Order Accepting Report
23
     and Recommendation of United States Magistrate Judge.
24
25
     Dated: March 28, 2019
26
                                                ______________________________
27                                              JOHN A. KRONSTADT
28                                              United States District Judge
